Citation Nr: 0024457	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-03 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This appeal arises from November 1997 and February 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

In a September 1999 letter the RO requested the veteran 
clarify whether she intended to file a claim for entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 (West Supp. 
2000).  The letter advised the veteran to respond within one 
year.  There is no evidence in the claims file indicating the 
veteran has, of yet, responded to this request.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorders preexisted 
her entry onto active duty service.

2.  There is no medical evidence establishing that the 
veteran's preexisting acquired psychiatric disorders 
measurably and permanently worsened during or because of her 
active duty service; her claim for service connection based 
upon aggravation is not plausible.

3.  There is no medical evidence of a nexus between any 
acquired psychiatric disorder and the veteran's active duty 
service, or any incident of that service; her claim for 
service connection is not plausible.

4.  The veteran did not engage in combat with the enemy in 
Vietnam.

5.  The veteran did not serve in the Republic of Vietnam 
during her active duty service; her claim for service 
connection for post-traumatic stress disorder (PTSD) is not 
plausible.

6.  No chronic low back disorder was diagnosed during the 
veteran's active duty service or within one year of her 
discharge, no medical evidence of continuity of low back 
symptomatology has been submitted, and no competent medical 
evidence has related any current low back disorder with the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  An acquired psychiatric disorder (not including post-
traumatic stress disorder (PTSD))

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  For veteran's of wartime service and for peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to the symptoms) has worsened.  See Hunt, 1 Vet. 
App. at 296-97.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that section 3.306(b)(2) provides only a 
rebuttable presumption of aggravation, and does not 
irrebuttably establish service connection, or even 
aggravation.  See Jenson v. Brown, 19 F.3d 1413, 1416-1417 
(Fed. Cir. 1994).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132.  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In July 1997 the RO received the veteran's application for 
service connection for a low back condition.  Included with 
that application were VA and private medical records 
indicating treatment for mental disorders.  The RO thus 
inferred and adjudicated a claim for service connection for a 
mental disorder, which was denied by the November 1997 RO 
decision on appeal.

Initially, the Board notes the veteran, during VA group 
therapy and in treatment records, has reported being an Army 
triage nurse in Vietnam, at Cam Ranh Bay, having her base or 
hospital mortared or rocketed, being in combat, and being 
gang raped by Vietnamese.  Her DD 214, however, while showing 
that her military occupation specialty was as a medical 
corpsman, shows no foreign service and no medals, badges, or 
campaign ribbons indicating service in Vietnam.  Her service 
medical records contain reports for most of the period of her 
active duty service, and indicate no treatment outside the 
United States.  There is no other evidence in the claims 
file, other than the veteran's statements, which indicates 
the veteran ever served outside the United States during her 
active duty service.  The veteran has also reported that, 
subsequent to electrical shock treatment for a mental 
disorder, she has "amnesia," and cannot actually remember 
whether she was in Vietnam, or is "remembering" Vietnam 
because she was married to a Vietnam veteran.

Accordingly, based upon the evidence cited above, the Board 
finds that the veteran did not engage in combat with the 
enemy, and that the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.

The veteran's service medical records contain her July 1970 
enlistment physical examination report, which contains a 
notation that, upon clinical evaluation, a psychiatric 
examination was normal.  A November 1970 treatment report 
notes that the veteran "[a]lso has been very nervous since 
[an] incident at [the] [Women's Army Corps] Detachment.  
Wants tranquilizer."  The report contains a notation that 
Librium was proscribed.  A February 1971 psychiatric 
evaluation report contains a diagnosis of hysterical 
personality disorder, moderate, with a comment that the 
veteran was "an easily excitable individual who needs to be 
followed in [Mental Hygiene Consultation Service]; however, 
her work is good and she is [a] potentially valuable asset to 
the Army."  A March 1971 report contains a diagnosis of 
hysterical personality disorder, moderate, and a comment that 
the veteran "is hospitalized on psychiatry service today for 
severe depression."  A March 1971 Clinical Record Cover 
sheet contains diagnoses of: (1) hysterical personality 
disorder, moderate, existed prior to entry into service; (2) 
depression, moderate, chronic, precipitating stress unknown; 
premorbid personality hysterical; predisposition, moderate; 
improved with moderate degree of impairment, line of duty.

A February 1972 report contains a notation that the veteran 
was "[u]pset, nervous - was LPN last week on duty when 
trainee died suddenly.  Started on Provera for amenorrhea.  
Now getting family input."  The veteran was noted to be 
agitated and ventilating her feelings.  The recommendation 
was for neuropsychiatric treatment, if desired.  An April 7, 
1972 report, 20 days prior to the veteran's discharge 
contains a notation that the veteran was thirteen weeks 
pregnant, and was having morning sickness.  Her April 7, 1972 
separation physical examination report contains a notation 
that, upon clinical evaluation, a psychiatric examination was 
normal.  There is no notation on that report that the veteran 
reported any past or present psychiatric problems.  Her April 
7, 1972 separation medical history report contains notations 
that the veteran checked the "no" boxes for any past or 
present frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, and periods of unconsciousness.  There are no notations 
on this report that the veteran reported any past or present 
psychiatric problems.

In February 1999 the RO wrote the veteran, requesting that 
she "obtain and submit all records of mental health ... 
treatment since [her] military discharge of April 28, 1972 
and through December 1996.  If you would like [VA] to try and 
obtain these records for you, please fully complete and 
return the enclosed VA Forms 21-4132, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)."  To date no records prior to July 1995 have 
been received, nor has any VA Form 21-4142 for these records.  
The veteran has never reported any treatment prior to July 
1995, although notations in various private and VA reports 
refer to prior treatment, some also noting that the health 
care provider had not seen those records.

No medical evidence has been submitted showing that a 
psychosis was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

Private and VA medical records indicate the veteran has been 
variously diagnosed with personality disorders, a bipolar 
disorder, depression, and affective disorders, among others.  
There is no opinion contained in any medical evidence, 
however, which relates any of these diagnoses with the 
veteran's active duty service, or any incident of that 
service.

Of note is a June 1998 VA hospitalization discharge report, 
wherein a borderline personality disorder/affective 
instability were diagnosed.  The physician noted that the 
veteran "resisted the suggestion that she may not in fact 
have a bipolar illness, saying she needed to retain that 
diagnosis in order to receive more benefits."

A May 1996 private Annual Psychiatric Assessment report 
contains a notation that "[t]he [veteran] has been under 
treatment for the past 3 years for depression."  "As a 
child she was seen by a psychiatrist at the urging of her 
mother in junior high between the ages of 12 and 13.  She had 
many difficulties with her first marriage but did not seek 
counseling at that time but in her second marriage about 15 
years ago she began seeing a counselor."  That report also 
contains a notation that the veteran is a registered nurse.

A November 1996 private Annual Nursing Assessment contains 
the veteran's report of being "depressed on and off most of 
her life but the major increase in depression is after the 
abortion she had a[t] sixteen and then with the induced 
abortion because of [the] death of her second pregnancy which 
was eight months term."

An October 1996 private psychological assessment report 
contains a history that the veteran "married at the age of 
17.  She moved to Texas with her husband and was pregnant 
with her first child when he beat her and she lost the 
baby."

Another October 1996 private hospitalization report contains 
the veteran's reported history that "she [was] very close to 
her father until about 16 years old when suddenly he seemed 
to reject her.  She was later told by her mother that her 
paternal grandfather had been a pedophile and that her mother 
felt her dad drew back for fear that he might molest the 
[veteran]."  That same report also contains the veteran's 
reported history of an attempted rape by a group of boys in 
high school, which was "very devastating to her."

A June 1998 VA hospitalization discharge report contains the 
report of a mental status examination, wherein the examiner 
indicated that the veteran's "[r]remote memory of Vietnam 
questionable, whether the [veteran] is embellishing or 
whether these are hallucinations versus actual memories 
versus malingering for extra Comp[ensation]."

An November 1996 private hospitalization discharge report, 
which contains a history of treatment for major depression, 
contains the veteran's statement that "she was born with 
this problem and this goes back to when she was very young 
and did not feel like she fit into her family."  That same 
report also contains a notation that "[a]s noted, the 
[veteran] has intermittent problems going back to as early as 
age 13."

In February 1999 the RO requested a medical opinion from a VA 
psychiatric specialist as to the veteran's mental disorders.  
A December 1999 report from that physician contains notations 
that he reviewed the claims file.  After that review, he 
indicated that the veteran's Axis I diagnosis was thought to 
be best represented by a depressive disorder, not otherwise 
specified, and that he did not feel that this disorder was 
"related to treatment or conditions shown in military 
service."  He provided an Axis II diagnosis of borderline 
personality disorder, and an Axis IV stressor opinion 
indicating "early family estrangement with lifelong 
depression and consequences of disruptive personality 
disorder over time."  The physician indicated that the 
veteran was

noted to have a long history of 
depression which clearly began[,] 
according to documentation[,] prior to 
entry into the service.  The veteran 
likewise has a long history of 
personality disorder.

The veteran's depression has in the past 
been diagnosed in a variety of ways to 
include major depressive illness, bipolar 
affective disorder and dysthymic 
disorder.  Bipolar affective disorder is 
not considered at this time due to the 
absence of documented cyclic or manic 
episodes.  Although the veteran has 
expresse[d] suicidal ideation in the past 
and has acted on these expressions, these 
have tended to be nonlethal in nature and 
more expressions of frustrations and 
"call[s] for help" than actual attempts 
to end her life.  Psychotic material such 
as hallucinatory episodes is likewise in 
question.  Therefore depressive disorder, 
NOS, appears to best meet the [veteran's] 
described symptomatology.  Dysthymic 
disorder is not felt to be serious enough 
given the [veteran's] history of multiple 
hospitalizations and treatment over time.

Evidence for this is suggested from the 
veteran's presentation as documented 
numerous times by mental health 
practitioners with intrusive thoughts, 
confusion, and dramatic gestures being 
noted by history as well as a certain 
degree of fragility and difficulty in 
sustaining frustration.

It should be noted that the veteran saw 
both of her parents as distant and not 
involved with her.  At various points in 
the record also there is a dramatic flair 
to her descriptions of issues involving 
her grandfather, her father's alleged 
abuse as well as her mother's alleged 
abuse.  At other points in the record, it 
seems clear that there is a significant 
question is to whether her parents were 
ever abusive to her.  It is also noted 
within the record that the veteran has 
claimed to have served in the Vietnam 
Theater which at this is not 
substantiated.  The veteran's sense for 
this dramatic while suggestive of 
hysterical personality disorder is 
thought to better fit into the diagnosis 
of the same constellation (borderline 
personality disorder) due again to 
[veteran's] fragility and difficulty with 
dealing with frustration and difficult 
stressors of everyday life.

In conclusion, therefore, it is the 
opinion of this writer, that the 
veteran's diagnoses include depressive 
disorder, NOS, and borderline personalty 
disorder.  It is felt that neither of 
these conditions is service-connected.  
It is not felt that these conditions were 
caused by nor exacerbated by her period 
of military service.

Based upon the evidence cited above, the Board finds no 
medical evidence of record which relates any currently 
diagnosed acquired psychiatric disorder with the veteran's 
active duty service, or any incident of that service.

The Board also finds that any currently diagnosed acquired 
psychiatric disorder clearly and unmistakably preexisted the 
veteran's entrance onto active duty service; thus, the 
presumption of soundness has been rebutted.  Initially, the 
Board notes there is no medical opinion of record which 
indicates that any preexisting acquired psychiatric disorder 
measurably and permanently worsened during or because of the 
veteran's active duty service.  On the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service, i.e., 
her inservice mental health records indicating she was 
mentally fit for duty throughout her active duty service, 
even with her mental problems; the evidence indicating the 
veteran was discharged from service due to pregnancy; her 
discharge physical examination report containing no 
psychiatric abnormal findings; and the lack of any medical 
evidence of any complaints of, or treatment for, any mental 
disorders from 1972 to the 1990s, the Board finds there was 
no worsening of any mental disability during service, that 
any flare-ups of any preexisting condition during service 
were temporary or intermittent flare-ups of the preexisting 
condition, and that the underlying condition (as contrasted 
to the symptoms) did not permanently measurably worsen during 
her active duty service.

As to the veteran's diagnosed personality disorders, 
generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Additionally, 
38 C.F.R. § 4.9 indicates that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  "If, during an individual's military service, 
superimposed disease or injury does occur, service-connection 
may indeed be warranted for the resultant disability." See 
VAOPGCPREC 82-90 (July 1990).  In the present case, however, 
there has been no medical evidence submitted which reveals 
that any superimposed disease or injury, including any listed 
in § 3.309(a), was incurred during the veteran's active duty 
service, within any applicable presumptive period, or has 
been related by any medical evidence to any preexisting 
mental disorder.  

The Board also notes the veteran was awarded Social Security 
Disability benefits in January 1997, for depression.  The 
same private treatment records as noted above were the basis 
for that determination.

The Board takes note of the fact that the veteran is a 
Registered Nurse, and has related her current mental 
disorders to her active duty service.  This evidence, 
however, does not supply the required nexus, or link, to well 
ground her claim, as it is beyond her competence, since it 
has not been shown that she has any training or expertise in 
psychiatry, or is otherwise competent to render a psychiatric 
medical opinion as to the diagnosis of any acquired 
psychiatric disorder, its relationship to her active duty 
service or to her symptoms in service, or whether any such 
disorder was aggravated by her active duty service.  Her 
statements thus cannot be the probative medical evidence 
necessary to well ground her claim.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997).  This evidence is also inherently 
incredible because, as noted above, as the evidence reveals 
the veteran never served in Vietnam.  See Samuels v. West, 11 
Vet. App. 433, 435 (1998).

The Board also notes that, while the veteran has based her 
claim on incidents which she alleges occurred while she was 
in Vietnam, including an alleged group rape by Vietnamese, 
the procedures required by VA Adjudication Procedure Manual 
M21-1, as to claims based upon personal assault, are not 
applicable here, as the evidence of record indicates the 
veteran's contentions are not plausible or capable of 
substantiation because the veteran never served in Vietnam; 
her statements are thus inherently incredible.  See Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998); Samuels, supra; King v. Brown, 5 Vet. App. 19, 21 
(1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Tirpak v. Derwinski, 2 Vet. App. 609 (1992)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, the Board finds the veteran's claim for an 
acquired psychiatric disorder (not including PTSD) to be not 
well grounded.

II.  Post-traumatic stress disorder (PTSD)

The Board notes that by regulatory amendment effective June 
18, 1999, substantive changes were made to the criteria for 
determining service connection for PTSD, as set forth in 
38 C.F.R. §§ 3.304(f).  See 64 Fed. Reg. 32808 (1999).  Where 
the law or regulations change while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).

Under the revised criteria, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  38 C.F.R. § 4.125(a) provides that, if 
the diagnosis of a mental disorder does not conform to DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994)) or is not 
supported by the findings on the examination report, the  
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  See also generally Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Accordingly, under either the former or revised criteria the 
diagnosis must conform to the criteria of DSM-IV, which, 
while replacing the former version, DSM-IIIR, in 1994, has 
been determined to be more liberal to the veteran than DSM-
IIIR.  Id.  The former regulation also required "a clear 
diagnosis of" PTSD, while the revised regulation requires 
"medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a)."  Thus, the Board finds that the 
revised 38 C.F.R. § 3.304(f) is more favorable to the 
veteran, and will adjudicate her PTSD claim under that 
regulation.  See generally Harth v. West, No. 98-2061 (U.S. 
Vet. App. July 19, 2000).

A well-grounded PTSD claim is one where the appellant has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen, 10 Vet. App. at 137.  The appellant's evidentiary 
assertions must be accepted as true for the purpose of 
determining whether the claim is well grounded.  "Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  See 
Samuels, supra; King v. Brown, 5 Vet. App. 19, 21 (1993) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In the present case all diagnoses of PTSD of record are based 
upon the veteran's recitation of serving as an Army triage 
nurse at Cam Ranh Bay, having her base or hospital mortared 
or rocketed, being in combat, or being gang raped by 
Vietnamese.  As noted above, however, "the record is 
absolutely clear that the [veteran] had no service in 
Vietnam, much less saw combat in that country," see Samuels, 
11Vet. App. at 436, or had her base or hospital mortared or 
rocketed, or was gang raped by Vietnamese.  Thus, as noted 
above, the veteran's contentions are inherently incredible, 
and the Board is not required to accept her assertions as 
true.  Id.

Because the veteran has not submitted credible evidence of an 
inservice stressor, and thus no evidence of service 
incurrence, her claim for service connection for PTSD is not 
well grounded.  See Samuels, 11 Vet. App. at 436; Cohen, 10 
Vet. App. at 137; see also Rucker v. Brown, 10 Vet. App. 67, 
72 (1997); (where no evidence of inservice exposure to 
ionizing radiation, claim not well grounded); Epps, 9 Vet. 
App. at 343-44; aff'd, 126 F.3d at 1468 (well grounded claim 
requires evidence of incurrence of disease or injury in 
service).

III.  A low back disorder

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she is 
found to have presented a claim which is plausible, in that 
she, as a registered nurse, has related her current low back 
disabilities to her active duty service.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The veteran's service medical records (SMR's) include her 
July 1970 entrance physical examination report, which 
contains a notation that, upon clinical evaluation, her spine 
was found to be normal.  A December 1970 treatment report 
contains the veteran's complaints of back pain for two days, 
with radiation.  Upon physical examination, paraspinal spasms 
around the lumbosacral and buttocks area were found.  Full 
mobility, however, and normal bilateral deep tendon reflexes 
and Babinski tests were noted.  The report also contains a 
notation that equivocal decreasing sensation to light touch 
and pin prick over the right lateral thigh were found.  The 
impression was acute traumatic myositis.  A December 1970 
clinical record contains a history that the veteran presented 
to the emergency room with a complaint of a two day history 
of lumbosacral pains, without a history of trauma or heavy 
lifting.  The veteran reported severe pain in the right 
paraspinal region and right gluteal region on the night of 
admission.  Upon physical examination, no evidence of nerve 
root involvement was found; deep tendon reflexes were found 
to be bilaterally symmetrical, with no motor or sensory 
deficit.  Marked muscle spasm of the right paraspinal muscles 
was noted to be present.  The veteran was admitted to the 
hospital and placed on bedrest, appropriate analgesics and 
muscle relaxants.  Under this regimen she was progressively 
ambulated until her discharge later that same month.  At that 
time she had some tenderness in the paraspinal muscle region, 
but minimal to no muscle spasm.  She was discharged to duty 
on a profile limiting her activities as necessary.  The 
diagnosis was lumbosacral strain with marked right paraspinal 
muscle spasm.

A December 1970 Clinical Record Cover Sheet contains a 
diagnosis of acute lumbosacral strain, occurring in the line 
of duty, with temporary restriction of duty.  Her PULHES 
system medical profile (which previously was noted to be all 
"1's") was changed to a "T-3" under the "L," which 
included functional use, strength, range of motion, of the 
lower extremities, which includes the feet, legs, pelvic 
girdle, and lower back (sacral spine).  A "3" is noted to 
be a medical condition or physical defect which requires 
certain restrictions in assignment.  A December 1970 Physical 
Profile Record contains a notation under the PULHES system 
that the veteran had a "T-3" under the "U", being the 
upper extremities, which include the cervical, thoracic, and 
lumbar spine, contains a notation that she had a defect of 
low back strain, with restrictions of no lifting over ten 
pounds, no stooping or bending, no details involving working 
overhead, or kneeling.  This report also contains a notation 
that the low back strain was temporary, and that she was to 
report for a follow up in February 1970.

A January 1971 treatment report contains a notation that the 
veteran had recurrent low back pain parathesis into the right 
thigh.  This report also contains a notation that the veteran 
was lifting a patient being brought into the emergency room, 
and also twisted when she stepped into a ditch.  Upon 
physical examination positive straight leg raising was found 
on the right, patellar tendon reflexes were equal, but an 
area of hypesthesia was noted on the right lateral thigh.  
The report also contained a notation that there were no 
significant physical effects other than local tenderness, 
with no true spasm.  Another notation indicated the veteran 
was placed in her quarters for 72 hours, with treatment of 
local heat to her low back.  The provisional diagnosis was 
rule out acute back strain and herniated nucleus pulposus.

Another January 1971 report contains a notation that the 
veteran now complained of pain in her right hip and low back 
with an area of anesthesia over the lateral hip, and pain 
down the lateral aspect of the right thigh.  Upon physical 
examination tenderness over the L4 area was noted, but no 
muscle spasm was found, and the pain was said to radiate to 
the right hip.  An area of hypesthesia of the right lateral 
thigh and sensation over the lateral aspect of the right leg 
was noted.  Straight leg raising was found to be positive at 
45 degrees on the right, while deep tendon reflexes were 
noted to be equal and symmetrical.  The impression was acute 
back strain versus herniated nucleus pulposus.  A February 
1971 Physical Profile again contained a "T3" under the 
"U," with low back being identified as the defect, and with 
the same restrictions as the December 1970 profile.

There are no further treatment records for the veteran's low 
back contained in her service medical records.  Her April 
1972 separation physical examination report contains a 
notation that, upon clinical evaluation, her spine and lower 
extremities were found to be normal.  Her April 1972 medical 
history report contains notations that the veteran answered 
"no" to questions as to whether she now has, or has ever 
had, swollen or painful joints or recurrent back pain.

As noted above, in February 1999 the RO wrote the veteran, 
requesting that she "obtain and submit all records of ... back 
treatment since [her] military discharge of April 28, 1972 
and through December 1996.  If you would like [VA] to try and 
obtain these records for you, please fully complete and 
return the enclosed VA Forms 21-4132, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)."  To date no records prior to July 1995 have 
been received, nor has any VA Form 21-4142 for these records, 
nor has the veteran identified any records pertaining to 
treatment for a low back condition during that period.  The 
veteran has never reported any treatment between February 
1971 and July 1995.

Also as noted above, based upon the evidence cited, the Board 
finds that the veteran did not engage in combat with the 
enemy, and that the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.

No medical evidence has been submitted showing that arthritis 
was manifested to a compensable (10 percent) degree within 
one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

A July 1995 private treatment report is the earliest medical 
evidence of record since the veteran's discharge from active 
duty service in 1972.  This report contains a statement that 
the veteran was receiving a prescription "for when she goes 
on her cruise."  An October 1995 private treatment report 
contains a notation that the veteran "fell while on a cruise 
and she fell off a ladder and had multiple bruises and X-rays 
which were negative."  Another notation indicates she fell 
from a bunk on a cruise ship.  Upon physical examination 
bruises were found on her left buttock and "some over the 
neck area."  No localized tenderness to the back on 
percussion was found.  The diagnosis was multiple bruises 
really resolving.

A November 1995 report contains information that the veteran 
reported "multiple complaints of [the] sp[i]ne including the 
neck as well as the lower part and blames some of this on her 
fall when [s]he was on her cruise."  X-rays were noted to 
reveal "a little spondyloli[s]thesis as well as degenerative 
changes of L5, S1."

A July 1996 private treatment report contains notations that 
the veteran reported losing her job "on the allegation of 
theft which she denies."  In a November 1996 private 
treatment report she reported that she was "fired from her 
job approximately three months ago.  She stated that she is 
not sure why she was fired, but believes she was accused of 
stealing some type of medication.

An August 1996 private treatment report contains a notation 
that the veteran was seen "in consultation in the 
neurosurgery office" with "a 2-month history of progressive 
left L5 radicular pain."  An August 1996 private 
hospitalization discharge report contains notations that the 
veteran had a epidural steroid injection for left L5 
radiculopathy due to an L4-L5 herniated nucleus pulposus.  
She also requested lumbar disk surgery, and the physician 
indicated this would be purely for pain control.  That same 
report contains a notation that the veteran "underwent 
lumbar diskectomy" that same month, and "had good relief of 
her radicular complaints."  The August 1996 surgical 
procedure report is of record, containing notations that an 
L4-5 laminectomy, medial facetectomy, and foraminotomy for 
diskectomy were performed.  That report also contains a 
notation that "[t]he disc space was incised in a cruciate 
manner, and two fragments removed decompressing the nerve 
root quite well at this point.  These fragments were 
primarily subligamentous in nature.  The disc space was 
explored and several other fragments were removed, but the 
majority of the compression was due to the original 
fragments."

A March 1997 VA psychiatric treatment report contains a 
notation that an appointment was canceled "due to back 
injury."

A September 1997 computed tomography (CT) report of the 
lumbar spine contains an impression of "[d]egenerative 
changes in the facet joints bilaterally.  Bulging of the 
discs at all three levels.  Findings suggest possible disc 
herniation at L4-5 posteriorly and to the left.  There is 
bilateral lateral recess spinal stenosis at L4-5.  There is 
moderate to severe narrowing of the neural foramina 
bilaterally at L5-S1.  There also is narrowing of the neural 
foramina to some degree at L4-5 bilaterally."

During a September 1997 VA orthopedic examination, which 
report indicates the examiner had reviewed the claims file, 
the veteran reported her low back pain in service, but did 
not report her 1995 cruise ship injury.  She also reported 
that "[a]bout six months postop she felt a 'pop' in her back 
and since that time has she has had more severe pain in the 
back."  She also reported she "lost her job as a staff 
nurse at a rural health clinic in [July 1996] because she 
could no longer perform the duties required."  She reported 
taking very strong medication for pain, along with trigger 
point injections in her lumbar paraspinal sites, and Toradol 
injections.  The diagnoses were low back pain with history of 
L4-5 discectomy in 1996, and abnormal CT of lumbar spine 
September 1997.  There was no opinion contained in this 
report relating any currently low back conditions to the 
veteran's active duty service.

A December 1998 VA treatment report contains the veteran's 
report of falling one month before, and being in the hospital 
for one week.  She also reported being pain free for a number 
of years before this fall.

In summary, the veteran's service medical records reveal she 
was treated in service from December 1970 to February 1971 
for low back problems, with diagnoses of acute traumatic 
myositis, lumbosacral strain with muscle spasm, and rule out 
acute back strain and herniated nucleus pulposus.  There is 
no medical evidence of any complaints of, or treatment for, 
her low back from February 1971 to her discharge is April 
1972, and her April 1972 separation examination and medical 
history reports contain no clinical findings or reports of 
any back problems or abnormalities.  There is no evidence of 
any complaints of, or treatment for, any low back problems 
from February 1971 to October 1995.  There is evidence of 
back injuries in 1995, 1997, and 1998.  Arthritis was first 
diagnosed in 1995.

Thus, there is no medical evidence that any low back disorder 
was diagnosed as chronic in service, there is no continuity 
of either symptoms or treatment from February 1971 to 1995, 
and no competent medical evidence providing a nexus, or link, 
between any inservice low back symptoms or pathology and any 
current low back diagnosis.

Indeed, a thorough review of the claims file evidence reveals 
that the only medical opinions relating the veteran's 
inservice symptomatology and pathology to her current low 
back conditions are the veteran's own May 1997 statement and 
her statement during her September 1997 VA orthopedic 
examination.  Even after that statement the VA examiner 
relate her low back disorders to her period of active 
service.  While the Board acknowledges that the veteran is a 
Registered Nurse, there is no evidence that she has the 
training and expertise to relate her low back symptoms in 
service with her current low back diagnoses, especially since 
there is no record of any complaints of, or treatment for, 
any back conditions from 1971 to 1995, evidence of back 
injuries in 1995, 1997, and 1998, and a discectomy in 1996.  
In December 1998, as noted above, the veteran reported being 
pain free for a number of years before a November 1998 fall.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.

Service connection for a low back disorder is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

